Kupferman, J.,
dissents in a memorandum as follows: I would affirm. To recognize a wrong and provide a remedy, but then to make it impossible for the remedy to be applied, is inequitable. The request by Ram that the libelous statement not be disclosed brings into play the analysis in General Stencils v Chiappa (18 NY2d 125, 128) where the Court of Appeals made the point that when the defendant carefully conceals the violation, the court has the power to bar the assertion of the affirmative defense of the Statute of Limitations. (See, also, Ryan Ready Mixed Concrete Corp. v Coons, 25 AD2d 530, 531; General Obligations Law, § 17-103, subd 4, par b.) In any event, it is in itself unfair for the Statute of Limitations to have run before the person libeled could be in a position to take action with respect thereto. (Cf. Mendel v Pittsburgh Plate Glass Co., 25 NY2d 340, overruled in Victorson v Bock Laundry Mach. Co., 37 NY2d 395, considered in Weinstein v General Motors Corp., 51 AD2d 335; 28 Syracuse L Rev 525, 544.)